DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reply Under 37 CFR 1.111

The submission of the reply filed on July 28, 2021 to the non-final Office action of May 3, 2021 is acknowledged.  The Office action on the currently pending claims 1, 3, and 5-10 follows.

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mark Saralino (Reg. No. 34,243) on August 5, 2021.
See next page→

Claim 1 Ln.1: “An electronic [ device --housing-- comprising”.
Claim 1 Ln.8: “having --a-- heat deflection”.
Claim 1 Lns.10-11: “and –a-- temperature difference between --a-- melting point and the heat deflection temperature under load”.
Claim 3 Ln.3: “the end face or --an-- extension of the”.
Claim 10 Ln.1: “A breaker characterized by [ a fixed piece having”.
Claim 10 Lns.4-5: “the movable contact from the fixed contact by deformation [in response-- to –a-- temperature change”.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: the allowability resides in the overall structure and functionality of the device as recited in independent claim 1 for the reasons provided in the non-final Office action of May 3, 2021.
In the amendments filed on July 28, 2021, Applicant amended independent claim 1 to incorporate the subject matter of previously pending dependent claims 2 and 4 (now cancelled) in order to place the claim in condition for allowance, as noted in the previous Office action.
Applicant further amended claims 1-10 in order to address the claim objections and 112(b) rejection made to claim 3 in the previous Office action. The amendments have been fully considered and accepted. The claim objections and 112(b) rejection are hereby withdrawn.


See next page→

Furthermore, none of the foreign offices cited in the Global Dossier cite a reference and/or a combination of references that would render the instant application unpatentable as claimed.
Finally, the Office has not identified any double patenting issues.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN S SUL whose telephone number is (571)270-1243.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

See next page→

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHEN S SUL/Primary Examiner, Art Unit 2835